UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-3493 American Federation of Labor – Congress of Industrial Organizations Housing Investment Trust (Exact name of registrant as specified in charter) 2401 Pennsylvania Avenue, N.W., Suite 200 Washington, DC 20037 (Address of principal executive offices)(Zip code) Kenneth G. Lore, Esq. Bingham McCutchen LLP 2treet, N.W., Washington, DC 20006 (Name and address of agent for service) (202) 331-8055 (Registrant’s telephone number, including area code) Date of fiscal year end:December 31 Date of reporting period:January 1, 2011 through June 30, 2011 Item 1.Report to Stockholders. The following is a copy of the 2011 Semi-Annual Report of the AFL-CIO Housing Investment Trust (the “Trust”) transmitted to Trust participants pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (17 CFR 270.30e-1) (the “Act”). 2 0 1 1S E M I - A N N U A LR E P O R T Past performance is no guarantee of future results. Economic and market conditions change, and both will cause investment return, principal value, and yield to fluctuate so that a participant’s units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end is available at www.aflcio-hit.com. Gross performance figures do not reflect the deduction of HIT expenses. Net performance figures reflect the deduction of HIT expenses and are the performance figures investors experience in the HIT. Information about HIT expenses can be found on page 1 of the HIT’s current prospectus. The Barclays Aggregate is an unmanaged index and is not available for direct investment, although certain funds attempt to replicate this index. Returns for the Barclays Aggregate would be lower if they reflected the actual trading costs or expenses associated with management of an actual portfolio. Mid-Year Discussion of Fund Performance PERFORMANCE OVERVIEW The AFL-CIO Housing Investment Trust (HIT) outperformed its benchmark, the Barclays Capital Aggregate Bond Index (Barclays Aggregate), on a gross and net basis for the first six months of 2011. The HIT’s year-to-date gross and net returns at June 30, 2011, exceeded the Barclays Aggregate by 40 and 17 basis points, respectively. For the six-month period ended June 30, the HIT’s returns were 3.12% on a gross basis and 2.89% on a net basis, compared to 2.72% for the benchmark. Investors benefited from the HIT’s specialization in government-insured and guaranteed multifamily mortgage-backed securities (MBS) and its focus on multifamily construction-related securities. Approximately 94% of the HIT portfolio at June 30 was AAA-rated or carried a U.S. government or government-sponsored enterprise guarantee, compared to approximately 76% in the benchmark. This specialization has enabled the HIT to generate higher income than the Barclays Aggregate without taking additional credit risk – while also creating union construction jobs and supporting economic recovery. Further, the HIT provides its investors diversification from many other fixed-income investments and equities since it does not invest in corporate bonds, but instead substitutes multifamily MBS for corporate bonds and some U.S. Treasury and agency debt in the benchmark. SURPASSING 10, By making $269 million of new commitments for five construction projects in the first half of the year, the HIT surpassed its goal of creating 10,000 union construction jobs – a goal set less than two years earlier in conjunction with the employment priorities of the AFL-CIO and the Building and Construction Trades Department, AFL-CIO. By mid-year, the Construction Jobs Initiative has generated 11,188 union jobs on 34 projects in 18 cities. The HIT has committed $963 million in financing for these projects, creating nearly $2 billion of development activity to build or preserve 12,752 housing and healthcare units. These investments are having a positive effect on the HIT’s portfolio returns. The benefit should continue as income is generated during the construction period and construction-related securities later convert to permanent financing. At a time when the construction industry has yet to show significant signs of recovery, these HIT investments are creating needed union construction work. They are also spurring secondary job creation and supporting economic development in communities around the U.S. 1 A F L - C I OH O U S I N GI N V E S T M E N TT R U S T MARKET ENVIRONMENT The HIT maintained its competitive performance in a six-month period marked by continuing weakness in the U.S. economy and instability in global markets. This was a period of slow GDP growth in the U.S., persistently high unemployment, and continuing difficulties in the housing market. Added to this were the worsening European sovereign debt crisis and worries about inflation in China and other emerging economies. These concerns dampened investors’ appetite for risk-taking, increasing the demand for U.S. Treasury securities and bringing interest rates lower. Despite elevated commodity prices, the Federal Reserve has not viewed inflation as a threat because of the high unemployment rate and overall weak domestic demand. The HIT’s performance benefited from its specialization in government/agency multifamily MBS, which generated additional income relative to Treasuries while reflecting similar credit quality. Treasury yields for maturities of two years and longer ended the six-month period 13 to 25 basis points lower than at the end of 2010, with significant volatility over the period as investors reacted to fluctuating economic indicators in the U.S. and political and economic instability abroad. The Barclays Aggregate’s returns benefited from corporate bonds’ excess returns of 72 basis points compared to Treasuries during the six-month period. These bonds, which the HIT does not hold, comprised nearly 20% of the benchmark at June 30. “Your timing couldn’t possibly be better. The residential market had crashed. And your investment has been absolutely essential.” —Michael Theriault,Secretary-Treasurer San Francisco Building and Construction Trades Council The performance data quoted represents past performance and is no guarantee of future results. Investment results and principal value will fluctuate so that units in the HIT, when redeemed, may be worth more or less than the original cost. The HIT’s current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end is available at www.aflcio-hit.com. 2 2 0 1 1S E M I - A N N U A LR E P O R T WELL-POSITIONED FOR THE FUTURE The HIT is in a strong position to achieve competitive returns in the period ahead while also producing the important collateral benefits of affordable housing and union jobs. Direct sourcing of new investment opportunities under the Construction Jobs Initiative has not only added desirable income-producing construction-related securities to the HIT’s portfolio but has also produced a large pipeline of these investments for future funding. The HIT intends to use its expertise in Federal Housing Administration (FHA) programs to bring many of these projects to reality. Direct sourcing enables the HIT to offer customized financing terms to enhance returns relative to securities purchased from the secondary market. Further, these construction-related securities presently have wider spreads relative to Treasuries than other instruments of similar credit quality. They generate additional income as construction draws are funded. With its superior fundamentals, the HIT’s high credit quality portfolio is well structured to achieve higher income and higher credit quality with similar interest rate risk relative to the benchmark. At mid-year, the HIT had a yield advantage of 77 basis points relative to the benchmark. The HIT therefore remains an attractive investment choice for pension plans with union member beneficiaries. “The job’s going great. I love my trade.I love coming to work.” —Alfredo Longsworth, UA Local 1, New York City City University of New York Graduate Center Housing Project 3 A F L - C I OH O U S I N GI N V E S T M E N TT R U S T Other Important Information AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULE In addition to disclosure in the Annual and Semi-Annual Reports to Participants, the HIT also files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The HIT’s reports on Form N-Q are made available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (Information relating to the hours and operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330.) Participants may also obtain copies of the HIT’s Form N-Q reports, without charge, upon request, by calling the HIT collect at 202-331-8055. PROXY VOTING Except for its shares in its wholly-owned subsidiary, the HIT invests exclusively in non-voting securities and has not deemed it necessary to adopt policies and procedures for the voting of portfolio securities. During the most recent twelve-month period ended June 30, 2011, there were no proxy votes related to securities in the HIT portfolio. The HIT will report this information in its filing with the SEC on Form N-PX on August 31, 2011. After that date, this filing will be available on the SEC’s website at http://www.sec.gov. Participants may also obtain a copy of the HIT’s report on Form N-PX, without charge, upon request, by calling the HIT collect at 202-331-8055. EXPENSE EXAMPLE Participants in the HIT incur ongoing expenses related to the management and distribution activities of the HIT, as well as certain other expenses. This example is intended to help participants understand the ongoing costs (in dollars) of investing in the HIT and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period, January 1, 2011, and held for the entire period ended June 30, 2011. Actual Expenses: The first line of the table below providesinformation about actual account values and actual expenses. Participants may use the information in this line, together with the amount they invested, to estimate the expenses that they paid over the period. Simply divide the account value by $1,000 (for example, an $800,000 account value divided by $1,000 800), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Six-Month Period Ended June 30, 2011” to estimate the expenses paid on a particular account during this period. Hypothetical Expenses (for Comparison Purposes Only): The second line of the table below provides informationabout hypothetical account values and hypothetical expenses based on the HIT’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the HIT’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses a participant paid for the period. Participants may use this information to compare the ongoing costs of investing in the HIT and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other mutual funds. Please note that the HIT charges no transactional costs, such as sales charges (loads) or redemption fees. Beginning Ending Expenses Paid During Six-Month Account Value Account Value Period Ended January 1, 2011 June 30, 2011 June 30, 2011* Actual expenses $ 1,000.00 $ 1,028.90 $ 2.31 Hypothetical expenses (5% return before expenses) $ 1,000.00 $ 1,022.51 $ 2.31 *Expenses are equal to the HIT’s annualized expense ratio of 0.46 %, as of June 30, 2011, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 4 5 A F L - C I OH O U S I N GI N V E S T M E N TT R U S T Statement of Assets and Liabilities June 30, 2011 (Dollars in thousands; unaudited) ASSETS Investments, at value (cost $3,710,803) $ Cash and cash equivalents Accrued interest receivable Receivables for investments sold Other assets Total assets LIABILITIES Payables for investments purchased Redemptions payable Income distribution payable, net of dividends reinvested of $11,610 Refundable deposits Accrued expenses Total liabilities NET ASSETS APPLICABLE TO PARTICIPANTS’ EQUITY Certificates of participation — authorized unlimited; Outstanding 3,477,252 units $ NET ASSET VALUE PER UNIT OF PARTICIPATION (IN DOLLARS) $ 1,143.51 PARTICIPANTS’ EQUITY Participants’ equity consisted of the following: Amount invested and reinvested by current participants $ Net unrealized appreciation of investments Distribution in excess of net investment income Accumulated net realized gains on investments Total participants’ equity $ See accompanying Notes to Financial Statements. 6 2 0 1 1S E M I - A N N U A LR E P O R T Schedule of Portfolio Investments June 30, 2011 (Dollars in thousands; unaudited) FHA Permanent Securities (3.3% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 7.75% Jul-2021 $ 20 $ 20 $ 20 Multifamily1 5.25% Mar-2024 5.35% Mar-2047 5.55% Aug-2042 5.60% Jun-2038 5.62% Jun-2014 5.65% Oct-2038 5.87% Jun-2044 5.89% Apr-2038 6.02% Jun-2035 6.40% Jul-2046 6.60% Jan-2050 6.66% May-2040 6.70% Dec-2042 6.75% Apr-2040 - Jul-2040 6.88% Apr-2031 7.05% Jul-2043 7.13% Mar-2040 7.20% Dec-2033 - Oct-2039 7.50% Sep-2032 7.75% Oct-2038 7.93% Apr-2042 8.15% Mar-2037 8.27% Jun-2042 8.40% Apr-2012 64 64 64 8.75% Aug-2036 Forward Commitments1 5.80% Mar-2052 - 66 Total FHA Permanent Securities $ $ $ FHA Construction Securities (0.3% of net assets) Interest Rates2 Commitment Permanent Construction Maturity Date Amount Face Amount Amortized Cost Value Multifamily1 6.20% 6.20% Aug-2051 $ Total FHA Construction Securities $ 7 A F L - C I OH O U S I N GI N V E S T M E N TT R U S T Schedule of Portfolio Investments June 30, 2011 (Dollars in thousands; unaudited) Ginnie Mae Securities (23.2% of net assets) Interest Rate Maturity Date Commitment Amount Face Amount Amortized Cost Value Single Family 4.00% Feb-2040 - Jun-2040 $ - $ 19,366 $ $ 4.50% Aug-2040 - 5.50% Jan-2033 - Jun-2037 - 6.00% Jan-2032 - Aug-2037 - 6.50% Jul-2028 - 7.00% Nov-2016 - Jan-2030 - 7.50% Apr-2013 - Aug-2030 - 8.00% Jun-2023 - Nov-2030 - 8.50% Jun-2022 - Aug-2027 - 9.00% May-2016 - Jun-2025 - 9.50% Sep-2021 - Sep-2030 - 10.00% Jun-2019 - 1 1 1 13.25% Dec-2014 - 1 1 1 - Multifamily1 2.11% Apr-2033 - 2.34% Aug-2034 - 2.41% May-2030 - 3.12% Apr-2038 - 3.17% Oct-2043 - 3.30% Jul-2046 - 3.31% Nov-2037 - 3.49% Mar-2042 - 3.52% Nov-2046 - 3.61% Nov-2027 - 3.67% Oct-2043 - 3.90% Dec-2039 - 3.99% Feb-2039 - 4.15% Apr-2046 - 4.22% Nov-2035 - 4.26% Jul-2029 - 4.43% Apr-2034 - 4.43% Jun-2034 - 4.49% Apr-2023 - 4.59% Sep-2034 - 4.63% Sep-20373 - 4.66% Apr-2029 - Aug-2032 - 4.70% Dec-2024 - 4.71% May-2025 - 4.73% Nov-2045 - 4.76% Apr-2045 - 4.82% Oct-2029 - 4.83% May-20463 - 4.88% Mar-2036 - 4.90% Mar-20443 - (continued, nextpage) 8 2 0 1 1S E M I - A N N U A LR E P O R T Schedule of Portfolio Investments June 30, 2011 (Dollars in thousands; unaudited) Ginnie Mae Securities (23.2% of net assets),continued Interest Rate Maturity Date Commitment Amount Face Amount Amortized Cost Value 4.92% Feb-2034 $ - $ $ $ 4.92% May-2034 - 4.94% Jun-20463 - 4.97% Feb-2037 - 4.99% Mar-2030 - 5.00% Dec-2033 - 5.01% Mar-2038 - 5.05% Apr-20493 - 5.15% Jun-2023 - 5.17% Sep-2045 - 5.19% May-2045 - 5.25% Feb-2031 - 5.30% Apr-2039 - 5.32% Aug-2030 - 5.34% Jul-2040 - 5.50% Sep-2023 - Jul-2033 - 5.55% May-20493 - 5.58% May-2031 - 5.58% Oct-2031 - 5.68% Jul-2027 - 6.22% Aug-2035 - 6.26% Apr-2027 - - Forward Commitments1 4.42% Feb-2031 - Total Ginnie Mae Securities $ Ginnie Mae Construction Securities (6.8% of net assets) Interest Rates2 Commitment Permanent Construction Maturity Date Amount Face Amount Amortized Cost Value Multifamily1
